                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                               CASE NO.: 2:10-cr-37-FtM-38NPM

DAVID SMOKES


                                                ORDER1

        Before the Court is Defendant David Smokes’ Motion to Reduce Sentence Under

the First Step Act of 2018 (Doc. 60), the Government’s response in opposition (Doc. 61),

and the United States Probation Office’s memorandum on Smokes’ eligibility for a

reduction (Doc. 58).

        On July 8, 2010, Smokes pled guilty to four counts of possessing with intent to

distribute crack cocaine in violation of 21 U.S.C. § 841(b)(1). (Doc. 58 at 12). All four

counts involved 7.8 grams of crack cocaine. The Court then sentenced him to 120 months

of imprisonment followed by four years of supervised release. (Doc. 37). In fashioning

the sentence, the Court considered the Fair Sentencing Act of 2010 and “how it would

have affected [Smokes’] Career Criminal guidelines had his offense occurred after the

Act was imposed.” (Doc. 58 at 8). Smokes now moves the Court to exercise its discretion

under Section 404 of the First Step Act to reduce his sentence to time served and term

of supervised release to three years. See First Step Act of 2018, Pub. Law 115-391



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
(S.756), 132 Stat. 5194 (enacted Dec. 21, 2018) (making retroactive the Fair Sentencing

Act’s reduction in the disparity between crack and powder cocaine sentences to

defendants whose offense before Congress passed the Act).

       Here, Smokes’ request to reduce his term of imprisonment is moot because he

was released from custody on October 25, 2019. The Court thus need only decide

whether to reduce Smokes’ term of supervised release to three years, which the

Government does not oppose. (Doc. 61 at 7). Based on the Court’s review of the record

and applicable law, it will exercise its discretion to reduce the supervised release term as

requested.

       Accordingly, it is now

       ORDERED:

       Defendant David Smokes’ Motion to Reduce Sentence Under the First Step Act of

2018 (Doc. 60) is GRANTED in part and DENIED in part as moot. The motion is granted

to the extent the Court reduces Smokes’ term of supervised release to three years, but it

is denied as moot in all other respects.

       DONE AND ORDERED in Fort Myers, Florida on this 7th day of November 2019.




Copies: Counsel of Record




                                             2
